     Case 2:20-cr-00322-ODW Document 17-1 Filed 08/18/20 Page 1 of 6 Page ID #:99



 1   NICOLA T. HANNA
     United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     ANIL J. ANTONY (Cal. Bar No. 258839)
 4   Assistant United States Attorney
     Deputy Chief, Cyber & I.P. Crimes Section
 5   JOSEPH B. WOODRING (Cal. Bar No. 272940)
     Assistant United States Attorney
 6   Cyber & I.P. Crimes Section
          1500 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-6579/0284
          Facsimile: (213) 894-2927
 9        E-mail:    anil.j.antony@usdoj.gov
                     joseph.woodring@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               2:20-CR-00322-ODW

15              Plaintiff,                   [PROPOSED] PROTECTIVE ORDER
                                             LIMITING DISCLOSURE OF SENSITIVE
16              v.                           INFORMATION

17   RAMON OLORUNWA ABBAS,
       aka “Ray Hushpuppi,”
18     aka “Hush,”

19              Defendant.

20

21

22        The Court having considered the stipulation of the government,

23   by and through its counsel of record, the United States Attorney’s

24   Office for the Central District of California and Assistant United

25   States Attorney Anil J. Antony and Joseph B. Woodring, and defendant

26   RAMON OLORUNWA ABBAS (“defendant”), by and through his counsel of

27   record, Gal Pissetzky     (collectively, the “parties”), with respect

28   to the disclosure of sensitive and confidential information
     Case 2:20-cr-00322-ODW Document 17-1 Filed 08/18/20 Page 2 of 6 Page ID #:100



 1   contained in discovery to be provided by the government to counsel

 2   of record for defendant in this matter and good cause appearing

 3   therefor, the Court hereby ORDERS as follows:

 4         1.    In order to permit the government to provide discovery

 5   material to the above-named counsel of record for defendant while

 6   protecting against the unauthorized dissemination, distribution, or

 7   use of documents containing personal identifying information of real

 8   persons (including personal names, dates of birth, addresses,

 9   government identification numbers, financial account numbers, email

10   addresses, passwords, photographs, and other personal identifying

11   information); material of a personal nature related to defendants,

12   alleged coconspirators, alleged victims, and witnesses; information

13   about uncharged coconspirators or subjects of the investigation and

14   of other law enforcement investigations; and potentially sensitive

15   information related to law enforcement investigative techniques and

16   ongoing law enforcement investigations (collectively, “Sensitive

17   Information”), the parties have stipulated to the entry of this

18   Protective Order in the above-captioned case.

19         2.    This Protective Order will encompass any and all discovery

20   produced in this case — that is, any written or typed documentation,

21   electronic data, and/or audio or video recordings provided to the

22   defense team, as defined below, including any paper or electronic

23   copies of the discovery produced before or after the execution of

24   the Protective Order.      The government may mark discovery produced

25   subject to the Protective Order as “SUBJECT TO PROTECTIVE ORDER,”

26   although such a mark is not necessary to bring materials under the

27   protections of the Protective Order.

28

                                             2
     Case 2:20-cr-00322-ODW Document 17-1 Filed 08/18/20 Page 3 of 6 Page ID #:101



 1         3.    The term "document" shall include written or printed

 2   matter of any kind including originals, conforming copies, and non-

 3   conforming copies (e.g., a copy of an original with an added

 4   notation).    The term "document" shall also include letters, reports,

 5   summaries, memoranda, notes, communications, telexes, cables,

 6   telecopies, telegrams, facsimiles, microfilms, reports, photographs,

 7   charts, graphs, maps, invoices, accountings, worksheets, bulletins,

 8   transcripts, and messages, as well as alterations, amendments,

 9   modifications and changes of any kind to the foregoing; and all

10   recordings of information on computer, magnetic, electronic, or

11   optic media such as computer hard drives, DVDs, CDs, audio or video

12   tapes, computer tapes or discs, microfiche, films, and all manner of

13   electronic data processing storage.

14         4.    The term "Protected Discovery" shall mean Sensitive

15   Information contained in such documents that are produced to

16   defendant and/or defense counsel by the government in discovery in

17   this case.

18         5.    Protected Discovery may be possessed by, accessed by, or

19   disclosed to only the “defense team.”         The term “defense team”

20   refers to (1) defendant, (2) defendant’s counsel of record,

21   (3) other attorneys at defense counsel’s law firm who may be

22   consulted regarding case strategy in the above-captioned matter,

23   (4) defense investigators who are assisting defense counsel with

24   this case, (5) retained experts or potential experts, and

25   (6) paralegals, legal assistants, and other support staff to

26   defendant’s counsel of record providing assistance on this case --

27   all of whom shall be advised by the above-named defense counsel of

28   their obligations under the Protective Order and must affirm to the

                                             3
     Case 2:20-cr-00322-ODW Document 17-1 Filed 08/18/20 Page 4 of 6 Page ID #:102



 1   above-named defense counsel that they agree to be bound by the terms

 2   of the Protective Order prior to being granted access to Protected

 3   Discovery.    The term “defense team” does not include family members

 4   or any other associates of defendant.

 5         6.    The defense team shall not permit anyone who is not a

 6   member of the defense team to retain in his or her possession any

 7   Protected Discovery.

 8         7.    The defense team shall access and use Protected Discovery

 9   for the sole purpose of preparing for trial or any related

10   proceedings in the above-captioned criminal matter, including any

11   appeal and any motion filed by defendant pursuant to 28 U.S.C. §

12   2255, and for no other purpose.

13         8.    The defense team may review Protected Discovery with

14   witnesses or witnesses’ counsel in this case.          Before being shown

15   any portion of the Protected Discovery, however, any witness or

16   witness’ counsel must be informed of, and agree to be bound by, the

17   requirements of the Protective Order.         No witness or witness’

18   counsel may retain the Protected Discovery, or any copy thereof,

19   after his or her review of those materials with the defense team is

20   complete.

21         9.    The above-named counsel of record for defendant shall, as

22   the defense team’s custodian of the Protected Discovery, keep a list

23   of witnesses who have agreed to be bound by the terms of this

24   Protective Order, which list may be disclosed to the Court in the

25   event that the Court is asked to determine whether a possible breach

26   of the Protective Order has occurred.

27

28

                                             4
     Case 2:20-cr-00322-ODW Document 17-1 Filed 08/18/20 Page 5 of 6 Page ID #:103



 1         10.   The defense team shall maintain the Protected Discovery

 2   safely and securely, and shall exercise reasonable care in ensuring

 3   the confidentiality of those materials.

 4         11.   To the extent that notes are made that memorialize, in

 5   whole or in part, the contents of any Protected Discovery, or to the

 6   extent that copies are made for authorized use by members of the

 7   defense team, such notes, copies, or reproductions become Protected

 8   Discovery and must be handled in accordance with the terms of the

 9   Protective Order.

10         12.   In the event that a party needs to file Protected

11   Discovery with the Court or divulge the contents of such materials

12   in court filings, the filing should be made under seal, unless the

13   parties agree in writing that the specific document or documents may

14   be filed in the public record.       If the Court rejects the request to

15   file such information under seal, the party seeking to file such

16   information shall provide advance written notice to the other party

17   to afford such party an opportunity to object or otherwise respond

18   to such intention before the filing.        If the other party does not

19   object to the proposed filing, the party seeking to file such

20   information shall redact the Sensitive Information and make all

21   reasonable attempts to limit the divulging of Sensitive Information.

22         13.     Upon the final disposition of this case, the Protected

23   Discovery shall not be used, in any way, in any other matter, absent

24   a court order.     All Protected Discovery maintained in the defense

25   team’s files shall remain subject to the Protective Order unless and

26   until such order is modified by court order.          Within thirty days of

27   the conclusion of appellate and post-conviction proceedings, the

28   defense team shall return the Protected Discovery, certify that such

                                             5
     Case 2:20-cr-00322-ODW Document 17-1 Filed 08/18/20 Page 6 of 6 Page ID #:104



 1   materials have been destroyed, or certify that such materials are

 2   being kept by defense counsel pursuant to the Business and

 3   Professions Code and the Rules of Professional Conduct.

 4           14.   In the event that there is a substitution of counsel prior

 5   to when such documents must be returned, new defense counsel must

 6   sign this Protective Order before any Protected Discovery may be

 7   transferred from the undersigned defense counsel to the new defense

 8   counsel, who then will become the defense team’s custodian of the

 9   Protected Discovery and who shall then become responsible, upon the

10   conclusion of appellate and post-conviction proceedings, for

11   returning to the government, certifying the destruction of, or

12   certifying the retention pursuant to the Business and Professions

13   Code and the Rules of Professional Conduct of all Protected

14   Discovery.

15           15.   The parties may modify the definition of Sensitive

16   Information by stipulation.

17           IT IS SO ORDERED.

18

19
      DATE                                       HONORABLE OTIS D. WRIGHT II
20                                               UNITED STATES DISTRICT JUDGE
21

22

23
     Presented by:
24        /s/
      JOSEPH B. WOODRING
25    Assistant United States Attorney
26

27

28

                                             6
